OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Viewing the evidence in a light most favorable to plaintiff (see e.g. Branham v Loews Orpheum Cinemas, Inc., 8 NY3d 931, 932 [2007]), defendant demonstrated its entitlement to summary judgment dismissing the complaint. The infant plaintiff’s classmate’s action in stepping backwards constituted a “thoughtless or careless act” not preventable by reasonable supervision (Mirand v City of New York, 84 NY2d 44, 49 [1994]).
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, in a memorandum.